Citation Nr: 1146264	
Decision Date: 12/19/11    Archive Date: 12/29/11

DOCKET NO.  04-17 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for asthma.

2.  Entitlement to service connection for ulcers.

3.  Entitlement to service connection for bilateral leg disability.

4.  Entitlement to service connection for a bilateral ankle disorder.

5.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Ali Shamsiddeen, Attorney



ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran served on active duty from June 1965 to March 1968.  

This appeal came before the Department of Veterans Affairs (VA) Board of Veterans Appeals (Board) from an August 2003 rating decision of the VA Regional Office in Jackson, Mississippi. 

The Board denied the claims in November 2007.  The Veteran appealed to the Veterans Claims Court.  In a September 2010 Memorandum Decision, the Veterans Court vacated all of the determinations except for service connection of emphysema, and remanded the matters to the Board for further action consistent with its mandate.

Following review of the record, the case is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


REMAND

Pursuant to the Memorandum Decision, VA examinations will be ordered.  Specifically, with respect to the claim for asthma, a current examination is needed in order to ascertain whether asthma clearly and unmistakably pre-existed service and was not aggravated therein.   

With respect to the claim for ulcers, an examination is needed to determine whether in-service complaints of stomach cramps and abdominal pain are related to current complaints of ulcers.

With respect to the claims for a bilateral leg disorder and a bilateral ankle disorder, examinations are needed to determine whether sciatica or lower leg and complaints of a twisted ankle in service are related to his current complaints.

With respect to the claim for a psychiatric disorder, the Veterans Court ordered adjudication of a claim for posttraumatic stress disorder (PTSD) and that an examination should be undertaken to evaluate any potentially applicable psychiatric diagnosis.

Additionally, in reviewing the record, the Veteran stated in July 1995 that he was a patient at the Jackson VA Medical Center between 1978 and 1979 and developed lower extremity numbness after a spinal tap.  The claims folder contains VA outpatient records dating from 1991 through June 2007.  It appears that he receives regular treatment for multiple disorders.  Those records should be obtained and associated with the claims folder. 

Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran a PTSD development letter and pertinent VCAA notice.  Thereafter, adjudicate the claim.

2.  Request VA clinical records dating from 1978 through 1991 and from July 2007 to the present from the Jackson VA Medical Center and associate them with the claims folder.

3.  Schedule the Veteran for a pulmonary examination.  The claims file must be made available to the examiner.  Based on a review of the evidence and physical examination, the examiner is asked to provide an opinion as to the following:
* does the evidence demonstrate that the Veteran clearly and unmistakably had asthma prior to entering active duty? 
* if so, is it at least as likely as not that pre-existing asthma permanently increased in severity in service beyond natural progression of the underlying disease process?  
A complete rationale for the opinion should be provided.

4.  Schedule the Veteran for a gastrointestinal examination.  The claims file must be made available to the examiner.  Based on a thorough review of the evidence and physical examination, the examiner is asked to provide an opinion as to the following:
* it is at least as likely as not (i.e., probability greater than 50 percent) that any current gastrointestinal disorder is related to symptoms in service.  
A complete rationale for all opinions should be provided.

5.  Schedule the Veteran for a neurological examination.  The claims file must be made available to the examiner.  Based on a thorough review of the evidence and physical examination, the examiner is asked to provide an opinion as to the following:
* is it at least as likely as not that any current bilateral leg disorder is related to symptoms in service?  
A complete rationale for the opinion should be provided.

6.  Schedule the Veteran for an orthopedic examination.  The claims file must be made available to the examiner.  Based on a thorough review of the evidence and physical examination, the examiner is asked to provide an opinion as to the following:
* it is at least as likely as not (i.e., probability greater than 50 percent) that any current ankle disorder is related to symptoms in service.  
A complete rationale for all opinions should be provided.

7.  Schedule the Veteran for a psychiatric examination.  The claims file must be made available to the examiner.  Based on a thorough review of the evidence and physical examination, the examiner is asked to provide an opinion as to the following:
* it is at least as likely as not (i.e., probability greater than 50 percent) that any current psychiatric disorder is related to symptoms in service.  
* if PTSD is found, the examiner should specify the stressors relied upon to support the diagnosis.  
A complete rationale for all opinions should be provided.

8.  After taking any further development deemed appropriate, re-adjudicate the issues on appeal.  If a benefit is not granted, provide the Veteran and his representative a supplemental statement of the case and afford an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans Appeals

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).

